Judgment unanimously affirmed. Memorandum: The People presented legally sufficient evidence of the use of force to support defendant’s conviction for third degree robbery of a convenience store. Proof that the store clerk grabbed the hand in which defendant was holding the money and the two tugged at each other until defendant’s hand slipped out of the glove holding the money was sufficient to prove that defendant used physical force for the purpose of overcoming the victim’s resistance to the taking (see, Penal Law § 160.00 [1]; People v Crandall, 135 AD2d 1084; 2 LaFave and Scott, Substantive Criminal Law § 8.11 [d] [1], at 445-446).
There is no merit to defendant’s contention that prosecutorial misconduct deprived him of a fair trial. We also find that the verdict finding him guilty of operating a motor vehicle with impaired ability was not contrary to the weight of evidence. There is no basis for concluding that the trier of fact "failed to give the evidence the weight it should be accorded” (People v Bleakley, 69 NY2d 490, 495). (Appeal from judgment of Supreme Court, Erie County, Wolfgang, J.—robbery, third degree.) Present—Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.